Citation Nr: 1104941	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  99-13 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD), exclusive of October 27, 
1998, through November 30, 1998, when the appellant was assigned 
a temporary total rating.

2. Entitlement to an initial evaluation in excess of 10 percent 
for a left hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1964 to November 
1967.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from March 1999 and June 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In the March 1999 rating decision, the RO 
granted service connection for PTSD and assigned a 50 percent 
initial disability evaluation, effective July 20, 1998.  In the 
June 1999 rating decision, the RO also granted service connection 
for a left hip disorder and assigned a noncompensable initial 
rating, also effective from July 20, 1998.  

During the pendency of the claim, a September 1999 RO hearing 
officer's decision granted an increased 70 percent initial rating 
for PTSD, effective July 20, 1998.  An August 2009 rating 
decision granted an increased initial rating of 10 percent for 
osteoarthritis of the left hip, effective July 20, 1998.  The 
appellant continues to disagree with the ratings assigned for his 
service-connected PTSD and left hip disability.  The Court has 
held that a "decision awarding a higher rating, but less than 
the maximum available benefit . . . does not . . . abrogate the 
pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In September 1999, the appellant testified at a hearing before a 
RO hearing officer.  In July 2000, a Travel Board hearing was 
held before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are of record.  

This case was previously before the Board in February 2001 and 
January 2007, when it was remanded for additional development.  
For the reasons discussed below, the Board finds that there has 
been substantial compliance with the Board's remand orders.  The 
Board finds that the RO substantially complied with the mandates 
of the remands and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

In a statement received by VA in January 2003, the appellant 
requested a temporary 100 percent evaluation for a period of 
hospitalization at the North Chicago, Illinois, VA Medical Center 
(VAMC).  The Board notes that the appellant has been rated as 
having a total disability rating for compensation purposes based 
on individual unemployability (TDIU) since September 8, 1999.  
Thus, the appellant's claim is moot.


FINDINGS OF FACT

1. Throughout the rating period on appeal, the appellant's PTSD 
is manifested by depression, suicidal thoughts, poor sleep, 
intrusive thoughts, memory loss, irritability, hypervigilance, 
startle response, and anger problems, productive of occupational 
and social impairment comparable to no more than deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood.

2. Throughout the rating period on appeal, the appellant's left 
hip disability has been manifested by complaints of pain, with 
objective evidence of the ability to cross legs, toe-out more 
than 15 degrees, abduction of the thigh of more than 10 degrees, 
and flexion of the left hip to at least 90 degrees.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.126, 4.130, Diagnostic Code 9411 (2010).  

2. The criteria for entitlement to an initial evaluation in 
excess of 10 percent for a left hip disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.71a, Diagnostic Codes 5003, 5010, 5250, 5251, 
5252, 5253 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the March 1999 and June 1999 rating decisions granted the 
appellant's claims for service connection for PTSD and a left hip 
disability, such claims are now substantiated.  His filing of a 
notice of disagreement as to the March 1999 and June 1999 rating 
decisions does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the 
appellant's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of what 
is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as will 
be discussed below.

The June 1999 and September 1999 statements of the case (SOC), 
under the heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic codes (DC) for 
rating the disabilities at issue (38 C.F.R. §  4.130, DC 9411; 
and 38 C.F.R. § 4.71a, Diagnostic Code 5253), and included a 
description of the rating formulas for all possible schedular 
ratings under the diagnostic codes.  The appellant was thus 
informed of what was needed not only to achieve the next- higher 
schedular rating, but also to obtain all schedular ratings above 
that assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher rating 
for the service-connected disabilities at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  The VA treatment records requested in the January 
2007 remand have been obtained and associated with the claims 
file, in compliance with the remand.  See Dyment, 13 Vet. App. at 
146-147; Stegall, 11 Vet. App. at 271.  The appellant's Social 
Security Administration records have been associated with the 
file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in May 
1999, April 2003 and July 2008, for his PTSD, and May 1999, April 
2003 and August 2008 for his left hip disability.  The July 2008 
and August 2008 VA examinations were completed in compliance with 
the January 2007 Board remand.  See Dyment, 13 Vet. App. at 146-
147; Stegall, 11 Vet. App. at 271.  The appellant has not 
reported receiving any recent treatment specifically for the 
conditions, and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA examination 
findings.  There is no objective evidence indicating that there 
has been a material change in the severity of the appellant's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The July 2008 and August 2008 VA examination reports are 
thorough and supported by VA outpatient treatment records and 
provided findings pertinent to the rating criteria.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Ratings

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, 
such as the appeals in this case, requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III. PTSD

The appellant contends that he is entitled to an initial rating 
in excess of 70 percent for PTSD.  For the reasons that follow, 
the Board concludes that a higher initial rating is not 
warranted.

Legal Criteria

Throughout the rating period on appeal, the appellant is assigned 
a 70 percent evaluation for his service-connected PTSD pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The VA 
Schedule rating formula for mental disorders reads in pertinent 
part as follows:

A 100 percent rating (the maximum schedular rating) is warranted 
for occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates the examinee has some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school.  A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of life.  
A GAF score of 11 to 20 indicates that the examinee is in some 
danger of hurting self or others or occasionally fails to 
maintain minimal personal hygiene or gross impairment in 
communication.  A GAF score of 1 to 10 indicates persistent 
danger of severely hurting self or others or persistent inability 
to maintain minimal personal hygiene or serious suicidal act with 
clear expectation of death.  See also QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

As service connection has been established for PTSD from July 20, 
1998, the rating period on appeal is from July 20, 1998, 
exclusive of October 27, 1998, through November 30, 1998, when 
the appellant was assigned a temporary total rating.  38 C.F.R. 
§ 3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the history of a disability is for consideration in 
rating a disability. 

The appellant's medical records reflect nonservice-connected Axis 
I diagnoses of a mood disorder, not otherwise specified, 
narcolepsy, history of attention deficit hyperactivity disorder 
(ADHD), alcohol dependence, and major depressive disorder.  (See 
July 2008 VA examination report; March 1999 private treatment 
record).  However, most of the medical records have not 
specifically indicated what symptoms are attributable only to 
these nonservice-connected disabilities.  Thus, the Board will, 
for the limited purpose of this decision, attribute all 
psychiatric signs and symptoms to his service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the service-
connected condition from a nonservice-connected condition, 
38 C.F.R. §  3.102, which requires that reasonable doubt on any 
issue be resolved in the veteran's favor, clearly dictates that 
such signs and symptoms be attributed to the service-connected 
condition). 

The Board has reviewed the evidence of record and finds that it 
does not support an evaluation in excess of the 70 percent 
currently assigned.  The Board notes that the competent evidence 
does not demonstrate gross impairment in thought processes or 
communication.  A May 1999 VA examination report indicates that 
the appellant's thoughts were organized and goal directed, with 
no delusions or hallucinations.  No bizarre behavior was 
observed.  An April 2003 VA examination report reflects that the 
appellant's memory and concentration were poor, and his thoughts 
were slowed, but there was no evidence of hallucinations or 
delusions.  A March 2006 VA psychiatric evaluation record 
reflects that the appellant's eye contact was good throughout the 
session and good rapport was maintained.  His speech was within 
normal limits regarding pressure, pitch and fluency.  His 
intellectual functioning was estimated as at least in the average 
range, and his insight and judgment were estimated as adequate 
for therapy.  A December 2003 VA treatment record reflects that 
the appellant's speech was coherent, organized and goal directed.  
A March 2005 VA treatment record also reflects that the 
appellant's speech was coherent, organized and goal directed.  A 
July 2008 VA examination report reflects that the appellant had 
unremarkable thought process and thought content.  He had no 
delusions, understood the outcome of his behavior, and partially 
understood that he had a problem.  

The evidence also fails to demonstrate an intermittent inability 
to perform activities of daily living, including maintenance of 
minimal personal hygiene.  The May 1999 VA examination report 
indicates the appellant presented as a neat, clean appearing 
gentleman.  The May 1999 VA examination report also reflects that 
the appellant lives alone, but gets help in the management and 
preparation of food and his laundry.  The April 2003 VA examiner 
noted that the appellant's clothing was adequate for the weather.  
The March 2003 VA treatment record noted the appellant was neat 
in hygiene.  Although the July 2008 VA examiner found that the 
appellant was not capable of managing financial affairs, the 
report indicates the appellant was clean, neatly groomed, and 
appropriately dressed.  

There is no evidence of disorientation to time or place.  The May 
1999 VA examiner found that the appellant was oriented, but had 
difficulty with concentration and recall.  The March 2005 VA 
treatment record reflects that the appellant was oriented.   The 
July 2008 VA examination report reflects that the appellant's 
orientation was intact as to person, time and place.  

Although the evidence reflects that the appellant experiences 
memory loss, there is no evidence of memory loss for names of 
close relatives, own occupation or own name.  A September 1998 
inpatient private medical record reflects that the appellant 
exhibited marked difficulties with memory, primarily in the areas 
of retrieval of newly learned verbal information.  A January 2003 
VA treatment record reflects that the appellant denied suicidal 
or homicidal ideation.  The April 2003 VA examination report 
reflects that the appellant's memory and concentration were poor.  
The March 2006 VA treatment record reflects that the appellant's 
memory was estimated as grossly intact for recent and remote 
personal history.  The July 2008 VA examiner found that the 
appellant's remote and immediate memory were normal.  The 
appellant's recent memory was mildly impaired.  He remembered the 
names of the last five present and recalled two of three words 
with no additional cues.  

The evidence indicates that appellant has behaved inappropriately 
and had suicidal thoughts and anger problems.  However, the 
evidence fails to reveal grossly inappropriate behavior or show 
that he was a persistent danger to himself and others.  A March 
1999 private treatment record indicate the appellant reported 
engaging in self-destructive behavior including punching himself 
in the face and road rage.  An April 1999 VA treatment record 
reflects that the appellant had thoughts of suicide.  The May 
1999 VA examination report reflects that the appellant reported 
that he got into difficulty due to poor temper control and was 
jailed overnight.  The appellant reported that a short time ago 
he was showing his home, and when a realtor unexpectedly came 
with a Vietnamese family, he stated that this precipitated a rage 
reaction and he bodily threw the realtor off his property.  He 
stated that the police were summoned.  In the September 1999 RO 
hearing, the appellant stated that he had intrusive thoughts 
about killing his supervisor.  (September 1999 RO Hearing 
Transcript at p. 2).  In the July 2000 Board hearing, the 
appellant stated that he tried to kill himself a couple of times, 
most recently 15 months ago.  (See July 2000 Board Hearing 
Transcript (Tr.) at p. 11).  A December 2002 inpatient VA 
treatment record indicates that he denied suicidal and homicidal 
ideation.  In a July 2003 VA treatment record, the appellant 
denied suicidal or homicidal ideation.  The July 2008 VA 
examination report reflects that the appellant had poor impulse 
control, and noted that he experienced episodes of road-rage.  He 
reported that he had no had any incidents of road rage in the 
last week, and his last physical attack towards anyone was about 
10 months ago.  The appellant also reported having one suicide 
attempt in 2005 after he was involved with a married woman who 
would not leave her husband.  He reported hospital admissions due 
to violence and self-injurious behavior, such as burning and 
cutting himself.  The examiner noted that the appellant was 
likely to lash out and potential for violence is high.  However, 
on examination in July 2008, the appellant denied the presence of 
homicidal and suicidal thoughts.  While the evidence indicates 
the appellant had periodic suicidal thoughts, anger problems, and 
self-injurious behavior, the evidence fails to reveal grossly 
inappropriate behavior or show that the appellant was a 
persistent danger to himself or others.

The competent clinical evidence fails to establish persistent 
delusions or hallucinations.  The July 2008 VA examination report 
reflects that the appellant did not have delusions or 
hallucinations.  Moreover, the July 2008 VA examiner noted the 
appellant's thought process and thought content were 
unremarkable, and that he did not have obsessive or ritualistic 
behavior.  An October 2001 private inpatient private discharge 
summary reflects that the appellant denied hallucinations and 
delusions.  The April 2003 VA examination report indicates the 
appellant's thoughts were slowed but there was no evidence of 
hallucinations or delusions.  The March 2006 VA treatment record 
also reflects that the appellant denied hallucinations and 
evidences no delusions.  On examination in May 1999, the 
appellant had no delusions or hallucinations.  

The record reflects that the appellant experiences serious PTSD 
symptoms.  The July 2008 VA examination report reflects that the 
appellant experienced recurrent and intrusive thoughts, 
persistent avoidance of stimuli associated with the trauma, 
irritability or outbursts of anger, difficulty concentrating and 
hypervigilance.  The April 2003 VA examination report noted that 
the appellant's mood was somber and depressed.  The appellant 
reported that he experiences flashbacks, has difficulty 
controlling his anger, dislikes people, and does not engage in 
any social or diversional activities.  He also reported 
difficulty sleeping.  On examination in May 1999, the appellant 
reported that he mostly kept to himself, although he kept company 
with a few Vietnam veterans.  He reported that he lived alone, 
but got help in the management of food purchase, preparation of 
food, and his laundry.  

An August 1998 private psychological evaluation report reflects 
that the appellant is unemployable due to his severe 
symptomatology of PTSD, as well as chronic pain from an injury 
sustained in 1966.  The report notes that the appellant has 
severe difficulty with personal relationships.  However, the 
Board notes that the March 2006 VA psychological treatment record 
indicates that the appellant reported that he had worked 
periodically since retirement in June 1999 as a bouncer or as 
security for clubs or bars, and as a boxing trainer.  In an April 
2003 letter, Dr. L.H., Ph.D., opines that the appellant remains 
totally disabled occupationally and interpersonally because of 
his PTSD.  She noted that he had to leave group therapy sessions 
on two occasions because he became so angry he feared he would 
hurt another group member.  She stated that his ability to 
concentrate on tasks is impaired by his hypervigilance and by 
daily intrusive memories of traumas suffered in Vietnam.  She 
also reported that on the anniversary of his being wounded 
severely in Vietnam, he becomes very depressed and cannot get out 
of bed.  However, a March 2005 VA treatment record noted that the 
appellant spoke enthusiastically about how he got his tattoos and 
his lifelong hobby of collecting stamps and coins.  The report 
notes the appellant had many interests and was well-involved with 
others.  The July 2008 VA examiner found that there was not total 
occupational and social impairment due to PTSD, and that there 
were no deficiencies in thinking.  The VA examiner noted that the 
appellant had a negatively biased judgment and was likely to 
perceive threats arising from issues that would be perceived as 
negligible by most.  He has had interpersonal problems.  The 
appellant reported that he had been married four times and did 
not have contact with all of his children.   He did not report 
having a relationship with anyone in the area besides his wife.  
The VA examiner noted that the appellant was unlikely to be able 
to function under supervision and would only be productive if he 
had the possibility of being self-employed or working completely 
independently.  

The Board acknowledges that the appellant was hospitalized 
several times during the period on appeal.  A September 1998 
inpatient private medical record reflects that the appellant was 
admitted with a history of major depression and PTSD.  The 
appellant had become more suicidal and had been experiencing some 
homicidal feelings.  The appellant was admitted to the hospital 
for 9 days.  Upon discharge, he was less depressed than on 
admission, he denied suicidal ideation, and his GAF score was 60.  
See September 1998 inpatient private medical record.  A March 
1999 inpatient private treatment record indicates that the 
appellant was hospitalized for depressed mood and suicidal 
ideation with thoughts of shooting himself with a gun, anhedonia, 
anergia and flashbacks from previous traumatic experiences.  
Discharge instructions dated in April 1999 indicate the appellant 
was discharged one week later.  An October 2001 inpatient private 
medical record reflects that the appellant was hospitalized for 
two days with complaints of depression and suicidal ideation 
following three days of no sleep.   He participated in 
counseling, group therapies, and his medications were reviewed 
with some changes made.  It was noted that the appellant was 
feeling more stable and better able to handle his emotions.  The 
appellant had a GAF score of 10 on admission and of 40 on 
discharge.  Chicago, Illinois, VA treatment records reflect that 
the appellant was hospitalized for PTSD treatment from December 
2002 to January 2003.  A December 2002 inpatient VA treatment 
record indicates the appellant reported increased frequency of 
nightmares, flashbacks and intrusive memories.  Symptoms included 
impaired sleep, anger-road rage, social isolation, avoidance and 
depression.  A September 2004 VA treatment record reflects that 
the appellant reported that he tried to kill himself three weeks 
ago.  He reported that he took an overdose and tried to shoot 
himself, but missed and only grazed his head.  He denied being 
depressed and denied any suicidal ideation.  A September 2004 
addendum notes that the appellant's half-hearted parasuicidal 
attempts were both a result of his return to cocaine and 
marijuana use and non-compliance with his prescribed stabilizing 
medications.  The Board finds the psychiatric hospitalizations 
represent brief down turns in the appellant's overall psychiatric 
health, but are not dispositive of entitlement to an initial 
evaluation in excess of 70 percent.  Indeed, subsequent VA 
psychiatric outpatient treatment record and VA examinations show 
that the appellant's PTSD symptoms had improved.  An October 2000 
private treatment record indicates the appellant's depression was 
low and he had more good days than bad.  A November 2004 VA 
treatment record indicates the appellant reported he was going on 
a motorcycle run to Daytona, Florida, with a friend.  He denied 
any suicidal or homicidal ideation, plan or intent.  A December 
2004 VA treatment record notes that the appellant had lots of 
interests/enjoyments, was active, had friends and walked.

The July 2008 VA examiner found that the appellant's presentation 
at that time seemed indistinguishable from prior presentations 
when he was granted service connection.  Thus, the VA examiner's 
impression was of no significant change from the appellant's last 
VA examination.  The July 2008 VA examiner also found that the 
appellant's anxiety was more likely than not part and parcel of 
PTSD.  He found that neurotic depression was less likely than not 
part and parcel of PTSD.  The VA examiner noted that the symptoms 
attributable to PTSD are those inherent to avoidance including 
angry outbursts, irritability, sleep disturbances and increased 
startle response.  

Based on the foregoing, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 100 percent rating under Diagnostic Code 9411.  The 
evidence does indicate serious symptoms including depression, 
suicidal thoughts, nightmares, intrusive thoughts, startle 
response, irritability and anger management issues.  However, The 
Board finds that the foregoing PTSD symptoms are already 
contemplated by the veteran's 70 percent rating.  The evidence 
does not reflect that the appellant had hallucinations, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.  While the appellant 
experienced symptoms of suicidal ideation, anger problems, and 
self harm, the evidence also reflects that he often denied 
suicidal or homicidal ideation.  The evidence does not reflect 
that the appellant was a persistent danger of hurting self or 
others, or grossly inappropriate behavior.  There was also no 
evidence of gross impairment in thought processes or 
communication.  Thus, the overall weight of the evidence fails to 
reveal a disability picture more nearly approximated by the next-
higher 100 percent evaluation for PTSD under Diagnostic Code 
9411.  

In so finding, the Board has considered the appellant's GAF 
scores during the period on appeal.  An August 1998 private 
medical record indicates the appellant had a GAF score of 50.  A 
September 1998 private treatment record reflects a GAF score of 
60.  A March 1999 private psychological evaluation record 
indicates the appellant had a GAF score of 50.  The March 1999 
private treatment record from the appellant's hospitalization 
eight days later indicates the appellant had a GAF score of 25 on 
admission.  The May 1999 VA examination report indicates the 
appellant had a GAF score of 55, which referred only to 
psychological, social and occupational functions, and did not 
include impairments due to physical or environmental limitations.  
A July 2000 private medical record indicates the appellant had a 
GAF score of 38.  The October 2001 private medical record from 
the appellant's psychiatric hospitalization reflect that the 
appellant had a GAF score of 10 upon admission, and a GAF score 
of 40 upon discharge.  The appellant's highest GAF score in the 
past year was noted to be 70.  An April 2003 private medical 
record indicates the appellant had a GAF score of 40 due to PTSD.  
June 2005, November 2005, December 2005, and March 2006 VA 
treatment records reflect GAF scores of 55.  The July 2008 VA 
examination report indicates the appellant had a GAF score of 50.  
Thus, during the period on appeal, the appellant's GAF scores 
ranged from 10 to 60 or 70.  Although the appellant had a GAF 
score of 10 when he was hospitalized in October 2001, the score 
had increased to 40 by the time of his discharge from the 
hospital.  As noted above, a GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  The appellant 
consistently had GAF scores of 50 or 55 throughout the period on 
appeal, indicating serious to moderate symptoms of PTSD. Thus, 
the Board finds that the above reported GAF scores are consistent 
with other clinical evidence of record and support the currently 
assigned 70 percent evaluation.

In conclusion, the Board finds that the currently assigned 70 
percent rating for PTSD appropriately reflects the appellant's 
disability picture throughout the rating period on appeal.  While 
the appellant had a few hospitalizations during the period on 
appeal, the Board finds that the clinical evidence of record does 
not show distinct periods exhibiting symptoms that would warrant 
staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board notes that the appellant's July 2008 VA examination report 
reflects there was no significant change from the appellant's 
last VA examination.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

IV. Left Hip Disability

Legal Criteria

A June 1999 rating decision granted service connection for a left 
hip condition and assigned a noncompensable initial evaluation, 
effective July 20, 1998, under 38 C.F.R. § 4.71a, Diagnostic Code 
5253.  Thus, the rating period on appeal is from July 20, 1998.  
An August 2009 rating decision granted an increased initial 
evaluation of 10 percent, effective July 20, 1998, under 
Diagnostic Code 5010.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

Diagnostic Code 5010 provides that traumatic arthritis, due to 
trauma and substantiated by x-ray findings, is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.   
Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by the 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  A 20 percent rating is assigned when there is x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the hip is 
considered a major joint.  38 C.F.R. § 4.45 (2010).

DC 5250 provides a rating of 60 percent for favorable ankylosis 
of the hip, in flexion at an angle between 20 degrees and 40 
degrees, and slight adduction or abduction.   

Diagnostic Code 5251 provides a maximum rating of 10 percent for 
limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for limitation 
of flexion of the thigh to 45 degrees; a 20 percent rating where 
flexion is limited to 30 degrees; a 30 percent rating where 
flexion is limited to 20 degrees; and a 40 percent rating where 
flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when there 
is limitation of abduction of the thigh such that the legs cannot 
be crossed or there is limitation of rotation such that it is not 
possible to toe-out more than 15 degrees.  A 20 percent rating 
requires limitation of abduction with motion lost beyond 10 
degrees.

Under Diagnostic Code 5255, a 10 percent rating is assigned where 
there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires malunion with moderate 
knee or hip disability.

Analysis

A July 1998 private treatment record, dated a few days before the 
effective date of service connection for his left hip disability 
reflects that the appellant reported pain in his left hip.  The 
impression was that the appellant had a significant problem with 
the left groin and left hip area secondary to a wound and 
entrapment neuropathy, neuromas, and mechanic abnormalities of 
the whole hip girdle.  

On examination in May 1999, the appellant reported pain in the 
left hip with locking, pain, stiffness, and the left leg going to 
sleep.  He reported that he takes Oxycodone and Feldene.  He 
reported that the pain is constant and it is more pronounced when 
he gets up in the morning.  He did not fully describe any 
worsening of the left hip pain during flare-ups.  No corrective 
devices, such as crutches, were needed.  On physical examination, 
the appellant's hip had flexion of 0 to 125 degrees, extension of 
0 to 20 degrees, adduction of 0 to 20 degrees, abduction of 0 to 
45 degrees, internal rotation of  0 to 40 degrees, and external 
rotation of 0 to 50 degrees.  The VA examiner noted that there 
was possible degenerative disease of the left hip.  He noted that 
the adduction of the hip was reduced while the flexion and 
abduction remained essentially unchanged.  A May 1999 x-ray 
showed a metal fragments in the left hip.  The May 1999 VA 
treatment record noted the joint was normal and hip x-rays were 
normal.  

An August 1999 letter from C.S., MA L.L.P., reflects that the 
appellant had a recent flare up of hip pain.  An August 1999 
private medical record signed by C.S. indicates the appellant 
reported his hip was bothering him.  In a February 1999 letter 
C.S. stated that the appellant's hip pain varies based on his 
emotional well-being, and that recently his pain had been 
heightened.  

At the July 2000 Travel Board Hearing, the appellant reported 
that a morphine pump was installed in his body on May 11, 2000.  
(See Tr. at p.2).  He noted that it was specifically put in place 
for his hip.  (Tr. at p.3).  A January 2002 VA treatment record 
noted that the appellant now had a morphine drip from the pain 
clinic.  At the Board Hearing, the appellant stated that his left 
hip affected his ability to walk and he had trouble sleeping due 
to pain.  (Tr. at p. 5).  He reported that his morphine pump 
allowed him to sit.  (Tr. at p.6).  He reported that he was not 
able to bend fully down from the hip and that he limped when 
walking.  (Tr. at p. 7-8).  

An August 2008 VA examination report reflects that the appellant 
reported continued pain in his left hip.  He stated that he had 
been using a morphine pump for pain since 2000 but it recently 
had to be removed.  He reported that he took oral pain medication 
and had physical therapy.  He reported that he always uses a cane 
for walking and is unable to stand for more than few minutes or 
walk more than few yards.  He reported giving way, instability, 
pain, stiffness, and weakness.  He did not report episodes of 
dislocation or subluxation, effusion, flare-ups, or inflammation.  
He reported locking episodes occur one to three times a month.  
His gait was antalgic.  On examination, the appellant was able to 
cross his legs and could toe-out greater than 15 degrees.  He had 
flexion of 0 to 90 degrees with pain from 0 to 90 degrees.  The 
left hip had extension of 0 to 30 degrees.  The left hip had 
abduction of 0 to 30 degrees, adduction of 0 to 15 degrees, 
internal rotation of 0 to 20 degrees, and external rotation of 0 
to 30 degrees.  There was no joint ankylosis.  

January 2008 VA x-rays revealed chronic appearing deformities of 
the left hemipelvis anteriorly with multiple metal shrapnel 
fragments noted involving the left proximal thigh.  There was 
mild osteoarthritis of the left hip joint (inferomedial joint 
space loss).  The August 2008 VA examiner found that the current 
severity of the appellant's left hip disability was moderate to 
severe, based on x-rays, history and physical examination.  The 
diagnosis was osteoarthritis of the left hip joint.  The left hip 
disability had a moderate effect on chores, prevented sports and 
recreation and had a mild effect on shopping and exercise.  There 
was no effect on traveling, feeding, bathing, dressing, 
toileting, or grooming.

A 10 percent evaluation has been assigned for the left hip 
disability for X-ray evidence of arthritis of the left hip with 
painful or limited motion under Diagnostic Codes 5010-5003.  
However, a 20 percent evaluation is not warranted under any 
Diagnostic Code based on limitation of motion.

Diagnostic Code 5250 is inapt because there is no medical 
evidence of ankylosis of the hip.  Diagnostic Code 5251 is inapt 
because the medical evidence did not show limitation of extension 
of the thigh to five degrees.  As the appellant did not have 
limitation of flexion of the thigh to 45 degrees, a compensable 
rating is not warranted under Diagnostic Code 5252.  

Based on the findings noted above, and considering additional 
impairment associated with pain, weakness, incoordination and 
fatigue associated with motion, the criteria for a 20 percent 
rating for the left hip disability are not clearly met under 
Diagnostic Code 5253.  On examination in August 2008 the 
appellant was also able to cross his legs and could toe-out 
greater than 15 degrees.  Additionally, the evidence does not 
reflect that the appellant's appellant had limitation of 
abduction of motion lost beyond 10 degrees at any point during 
the rating period on appeal.  On examination in August 2008, the 
left hip had abduction of 0 to 30 degrees.  On examination in May 
1999, he had abduction of 0 to 45 degrees.  There was no 
additional limitation of motion on repetitive use of the left hip 
during range of motion tests in the August 2008 VA examination.  

Diagnostic Code 5255 is inapt as there is no evidence of malunion 
or other impairment of the femur.  

The evidence does not reflect that the appellant had left hip 
limitation of motion comparable to the schedular criteria for a 
20 percent rating under any Diagnostic Code due to factors such 
as pain, weakness, incoordination and fatigability.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. at 206-07 (1995).  
Thus, the Board finds that the appellant's symptoms have been 
adequately considered under this current rating for his left hip 
disability.

Based on the foregoing, the 10 percent initial evaluation 
assigned for the left hip disability is appropriate and there is 
no basis for an increased evaluation during the period on appeal.  
While the appellant is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms are consistent with the assigned schedular 
evaluation.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

V. Extraschedular

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of 'exceptional or unusual' 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidenced of 
'exceptional or unusual' circumstances that would preclude the 
use of the regular rating schedule for the disabilities at issue.  
38 C.F.R. § 3.321 (2010).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD), exclusive of October 27, 
1998, through November 30, 1998, when the appellant was assigned 
a temporary total rating, is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
a left hip disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


